DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 
Response to Amendment
Applicant's amendment filed on 02/12/2021 has been entered. No claims have been amended. Claims 32-34 have been added. Claims 23, 25, and 27 have been cancelled. Claims 11, 14-15, 17, 20-22, 28, and 30-34 are still pending in this application, with claims 11, 21, 23, 28, and 32 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 2012/0314427), and in view of KAWASHIMA (US 2011/0309403) and LIAW (US 2010/0046168).
Regarding independent claim 32, LIN discloses a luminaire assembly comprising a hollow core (20, Fig.2; as seen in para[0054], the core 20 is a hollow cylindrical core), wherein the hollow core includes a metal (as seen in para[0055], the hollow core 20 includes a metal such as aluminum) and has a shaped cross-section (“shaped cross-section” was interpreted to be any shape; as seen in Fig.2, the hollow core 2 has a circular cross-section), a thermal dissipation structure (30, Fig.2) over the hollow core, wherein the thermal dissipation structure includes a plurality of fins (31, 32, Fig.2), and wherein the hollow core and the thermal dissipation structure each are comprised of aluminum (as seen in para[0055], the hollow core 20 and the thermal dissipation structure 30 include aluminum).
LIN fails to disclose a printed circuit board assembled on the outside of the hollow core, and a light source comprising a plurality of light emitting diodes (LEDs) disposed on the printed circuit board, and a lens disposed beneath the hollow core in a direction opposite to the overmolded thermal dissipation structure, wherein the hollow core includes a cavity configured to pass electrical wiring interfacing with the printed circuit board.
However, KAWASHIMA discloses a substrate (3, Fig.4), a light source includes LEDs (31-33, Figs.3-4) disposed on the substrate, and a lens (2, Fig.4; as seen in para[0091], the “lens” was considered to be the translucent resin material 2 forming a convex lens).
However, LIAW discloses a substrate (18, Fig.5) assembled on the outside of a hollow core (17, Fig.5; as seen in para[0024], the core 17 is a hollow core), and the hollow core includes 
Therefore, in view of KAWASHIMA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a substrate and LEDs as taught by KAWASHIMA to the hollow core of LIN in order to provide a type of light source such as an LED. One of ordinary skill in the art would have recognized that a LED is a common type of light source.
Therefore, in view of KAWASHIMA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lens as taught by KAWASHIMA to the hollow core of LIN modified by KAWASHIMA in order to direct light based on the properties of the lens to provide a desired light distribution pattern. As a result, the lens would have been beneath the hollow core in a direction opposite to the thermal dissipation structure. For example: As seen in Fig.2 of LIN, by orienting the hollow core downward and by incorporating a lens to the hollow core, the lens would have been beneath the hollow core.
Therefore, in view of LIAW, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cavity as taught by LIAW to the hollow core of LIN modified by KAWASHIMA in order to pass electrical components such as electrical wiring through the hollow core.
Regarding “a printed circuit board”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a printed circuit board to the substrate of LIN modified by KAWASHIMA and LIAW in order to provide a type 
Regarding “the hollow core includes an extruded metal”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (See MPEP § 2113. See also In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985)). Only the structure(s) is (are) given patentable weight. In the instant case, the recited limitation failed to distinguish from the structure of the metal hollow core of LIN modified by KAWASHIMA and LIAW.
Regarding “an overmolded thermal dissipation structure molded over the hollow core”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (See MPEP § 2113. See also In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985)). Only the structure(s) is (are) given patentable weight. In the instant case, the recited limitation failed to distinguish from the structure of the thermal dissipation structure of LIN modified by KAWASHIMA and LIAW.

Regarding dependent claim 33, LIN modified by KAWASHIMA and LIAW as discussed above for claim 32 discloses the printed circuit board disposed on a platform (as seen in Fig.5 of LIAW, the substrate 18 on a platform 173).

Regarding dependent claim 34, LIN modified by KAWASHIMA and LIAW as discussed above for claim 32 further discloses wherein the hollow core and the overmolded thermal dissipation structure are made from materials that have substantially the same coefficient of thermal expansion (CTE) (as seen in para[0055] of LIN, since the hollow core 20 and the thermal dissipation structure 30 is made of the same material [aluminum], the hollow core 20 and the thermal dissipation structure 30 was considered to have the same coefficient of thermal expansion).

Response to Arguments









Applicant’s arguments with respect to the presented claims have been considered but are moot because the arguments do not apply to all of the combination of references being used in the current rejection.

Allowable Subject Matter
Please see Notice of Allowance mailed on 11/12/2020 for examiner’s statement of reasons for allowance for claims 11, 14-15, 17, 20-22, 28, and 30-31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PMM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875 


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875